Title: Agreement with David Cowan, 11 January 1773
From: Cowan, David,Washington, George
To: 



[11 January 1773]

Articles of Agreement made this Eleventh day of January one thousand Seven hundred & Seventy three, Between David Cowan late of Fredericksburg Gardener of the one part, and George Washington of Mount Vernon in Fairfax County Gentleman of the other part, Witnesseth; that the said David Cowan for the hire, and other consideration’s hereafter mentioned, doth Covenant & agree to serve the said George Washington for the space of a year from the date hereof, in the capacity of a Gardener; & that he will, work duely & truely, during that time, at the business; as also when need be, or when thereunto required, employ himself in Grafting, Budding, & pruning of Fruit Trees and Vines—likewise in Saving, at proper Seasons, and due order, Seeds of all kinds—And the said David Cowan doth also Covenant and agree to behave himself Honestly, soberly, and peaceably, in the Family whilst he abides therein; and that he will not only stick close to the work himself, but make others which may be with him do so likewise; and moreover, that he will allow for all his own lost time—These things being true & faithfully performd on the part of the said David Cowan, the said George Washington doth hereby oblige himself, his Heirs &ca to pay him the said David Cowan the Sum of Twenty five pounds Curry for the year, & to furnish him with Washing, lodging, and Diet—In testimony of this agreement, the Parties have hereunto set their hands and Seals, the day & year, first above written
Witness


Thos Bishop
David Cowan



Go: Washington


